EXHIBIT 10.62

 

AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT
AND
AMENDMENT NO. 6 TO PERFORMANCE UNDERTAKING

 

THIS AMENDMENT (this “Amendment”) is entered into as of March 31, 2005, among
Ceridian Corporation, a Delaware corporation (“Ceridian” or “Performance
Guarantor”), Comdata Funding Corporation, a Delaware corporation (“Seller”),
Comdata Network, Inc., a Maryland corporation (the “Servicer”) (the Servicer
together with Seller, the “Seller Parties” and each a “Seller Party”), each
Financial Institution party hereto (the “Financial Institutions”), Jupiter
Securitization Corporation (“Jupiter” and, together with the Financial
Institutions, the “Purchasers”), and JPMorgan Chase Bank, N.A., successor by
merger to Bank One, NA (Main Office Chicago), as agent for the Purchasers (the
“Agent”).

 

RECITALS

 

Each of the parties hereto other than Ceridian entered into that certain
Receivables Purchase Agreement, dated as of June 24, 2002, as amended by
Amendment No. 1 thereto, dated as of June 20, 2003, Amendment No. 2, dated as of
June 17, 2004, Amendment No. 3, dated as of August 4, 2004, Amendment No. 4,
dated as of September 30, 2004, Amendment No. 5, dated as of November 9, 2004,
Amendment No. 6, dated as of December 31, 2004, and Amendment No. 7, dated as of
January 14, 2005 (such agreement, as so amended, the “Purchase Agreement”).

 

Performance Guarantor entered into that certain Performance Undertaking dated as
of June 24, 2002, in favor of Seller, as amended by Amendment No. 1 thereto,
dated as of August 4, 2004, Amendment No. 2, dated as of September 30, 2004,
Amendment No. 3, dated as of November 9, 2004, Amendment No. 4, dated as of
December 31, 2004 and Amendment No. 5, dated as of January 14, 2005   (such
undertaking, as so amended, the “Performance Undertaking”).

 

Ceridian has advised the Agent that because of the review of certain financial
accounting procedures as disclosed in Ceridian’s Form 12b-25 dated March 17,
2005, it has determined that it may not be able to file with the Securities and
Exchange Commission (“SEC”) its annual report on Form 10-K with respect to the
fiscal year ending December 31, 2004 within the time period contemplated by the
Purchase Agreement and the Performance Undertaking, and Ceridian and the Seller
Parties have requested that the Agent and the Purchasers agree to certain
potential amendments of the Purchase Agreement and the Performance Undertaking
to accommodate the possibility that Ceridian will not be able to make such
filing within such time period.

 

Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement and the Performance Undertaking as
particularly described herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in the Purchase Agreement or the Performance Undertaking, as applicable.

 

Section 2.  Amendments.  Subject to the terms and conditions hereinafter set
forth:

 

(a)  The definition of “Material Adverse Effect” appearing in Exhibit I to the
Purchase Agreement is hereby amended to add the following new sentence at the
end thereof:

 

It is understood and agreed that none of the following, individually or in the
aggregate, will constitute a Material Adverse Effect: (a) any delay in filing
Ceridian’s quarterly report on Form 10-Q filed with the SEC for the fiscal
quarters of Ceridian ending June 30, 2004 and September 30, 2004, which does not
extend to a date later than February 28, 2005, or any delay in filing Ceridian’s
annual report on Form 10-K with the SEC for the fiscal year ending December 31,
2004, which does not extend to a date beyond April 30, 2005; (b) the
determination by Ceridian that a restatement is required of financial reports or
other information previously required to be delivered under this Agreement with
respect to any periods ending before June 30, 2004, as disclosed in Ceridian’s
press release dated October 18, 2004, as a result of the review of certain
capitalization and expensing procedures at its Human Resources Solutions
business, as disclosed in Ceridian’s press releases dated July 19, 2004,
August 5, 2004, September 30, 2004, and October 18, 2004 (the “Review”); (c) any
such actual restatement which is furnished to the Agent on or before
February 28, 2005, to the extent such restatement is not asserted in writing by
the Agent on or before fourteen (14) days after the Agent’s receipt thereof to
be a material restatement of such previously delivered financial reports or
other information; and (d) any effect of the Review on the financial statements
furnished to the Agent with respect to either of the fiscal quarters ending
June 30, 2004 or September 30, 2004 which are furnished to the Agent on or
before February 28, 2005, or any effect of the Review or of the review of
Ceridian’s financial accounting procedures as described in Ceridian’s
Form 12b-25 dated March 17, 2005 on the financial statements furnished to the
Agent with respect to the fiscal year ending December 31, 2004 which are
furnished to the Agent on or before April 30, 2005, to the extent any such
effect is not asserted in writing by the Agent to be a material restatement of
such previously delivered financial reports or other information on or before
fourteen (14) days after any such effect is communicated in writing to the
Agent.

 

2

--------------------------------------------------------------------------------


 

(b)  The definition of “Material Adverse Effect” appearing in Section 1 of the
Performance Undertaking is hereby amended to add the following new sentence at
the end thereof:

 

It is understood and agreed that none of the following, individually or in the
aggregate, will constitute a Material Adverse Effect: (a) any delay in filing
Performance Guarantor’s quarterly report on Form 10-Q filed with the SEC for the
fiscal quarters of Performance Guarantor ending June 30, 2004 and September 30,
2004, which does not extend to a date later than February 28, 2005, or any delay
in filing Performance Guarantor’s annual report on Form 10-K with the SEC for
the fiscal year ending December 31, 2004, which does not extend to a date beyond
April 30,2005; (b) the determination by Performance Guarantor that a restatement
is required of financial reports or other information previously required to be
delivered under this Undertaking with respect to any periods ending before
June 30, 2004, as disclosed in Performance Guarantor’s press release dated
October 18, 2004, as a result of the review of certain capitalization and
expensing procedures at its Human Resources Solutions business, as disclosed in
Performance Guarantor’s press releases dated July 19, 2004, August 5, 2004,
September 30, 2004 and October 18, 2004 (the “Review”); (c) any such actual
restatement which is furnished to the Agent on or before February 28, 2005, to
the extent such restatement is not asserted in writing by the Recipient (or the
Agent, as its assignee) on or before fourteen (14) days after the Agent’s
receipt thereof to be a material restatement of such previously delivered
financial reports or other information; and (d) any effect of the Review on the
financial statements furnished to the Recipient and the Agent with respect to
either of the fiscal quarters ending June 30, 2004 or September 30, 2004 which
are furnished to the Recipient and the Agent on or before February 28, 2005, or
any effect of the Review or of the review of Performance Guarantor’s financial
accounting procedures as described in Performance Guarantor’s Form 12b-25 dated
March 17, 2005, to the extent such effect is not asserted in writing by the
Recipient (or the Agent, as its assignee) on or before fourteen (14) days after
such financial statements are furnished to be a material restatement of such
previously delivered financial reports or other information.

 

(c)  The following new definition is hereby added to Section 1 of the
Performance Undertaking in its appropriate alphabetical order:

 

“GAAP” means generally accepted accounting principles from time to time
applicable to the financial covenant computations under the Credit Agreement.

 

(d)  The following proviso is hereby added to the end of Section 7.1(a)(i) of
the Purchase Agreement:

 

provided, however, that with respect to the fiscal year of Ceridian ending
December 31, 2004, the Seller Parties will not be required to deliver the
financial statements described in this Section 7.1(a)(i) until April 30, 2005.

 

3

--------------------------------------------------------------------------------


 

(e)  The following proviso is hereby added to the end of Section 7(c)(i) of the
Performance Undertaking:

 

provided, however, that with respect to the fiscal year of Performance Guarantor
ending December 31, 2004, Performance Guarantor will not be required to deliver
the certified audited financial statements described in this clause (c)(i) until
April 30, 2005;

 

Section 3.  Conditions to Effectiveness of this Amendment.  This Amendment shall
become effective as of March 31, 2005 when each of the following conditions
precedent has been satisfied:

 

(a)  Amendment.   The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

 

(b)  Representations and Warranties.  As of the date hereof, after giving effect
to this Amendment:

 

(i)                                     each of the representations and
warranties of the Seller Parties contained in the Purchase Agreement or any
other Transaction Document to which any Seller Party is a party, shall be true
and correct as though made on and as of the date hereof, except for such
representations that speak only as of an earlier date, in which case they were
true and correct as of such date (and by its execution hereof, each of the
Seller Parties shall be deemed to have represented and warranted such); and

 

(ii)                                  each of the representations and warranties
of the Performance Guarantor contained in the Performance Undertaking shall be
true and correct as though made on and as of the date hereof, except for such
representations that speak only as of an earlier date, in which case they were
true and correct as of such date (and by its execution hereof, the Performance
Guarantor shall be deemed to have represented and warranted such).

 

(c)  No Amortization Event.  As of the date hereof, after giving effect to this
Amendment, no Amortization Event or Potential Amortization Event shall have
occurred and be continuing (and by its execution hereof, each of the Seller
Parties shall be deemed to have represented and warranted such).

 

(d)  Fee.  The Agent shall have received a fully-earned and non-refundable
amendment fee of $5,000 in immediately available funds.

 

Section 5.  Miscellaneous.

 

(a)  Effect; Ratification.  The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Performance Undertaking, the Purchase
Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which any Purchaser or the Agent may

 

4

--------------------------------------------------------------------------------


 

now have or may have in the future under or in connection with the Performance
Undertaking or Purchase Agreement as amended hereby or any other instrument or
agreement referred to therein.  Each reference in the Purchase Agreement to
“this Agreement,” “herein,” “hereof” and words of like import and each reference
in the other Transaction Documents to the Purchase Agreement or to the
“Receivables Purchase Agreement” or to the “Performance Undertaking” shall mean
the Purchase Agreement or Performance Undertaking, as the case may be, each as
amended hereby.  Each reference in the Performance Undertaking to “this
Undertaking,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Performance Undertaking or to the
“Purchase Agreement” or “Receivables Purchase Agreement” shall mean the
Performance Undertaking or Purchase Agreement, as applicable, each as amended
hereby.  This Amendment shall be construed in connection with and as part of the
Performance Undertaking and Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the
Performance Undertaking or Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

 

(b)  Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and the Performance Undertaking and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

(c)  Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses (including, without
limitation, the reasonable fees and expenses of counsels to the Agent and each
Purchaser) incurred in connection with the preparation, execution and delivery
of this Amendment.

 

(d)  Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)  Severability.  Any provision contained in this Amendment that is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

 

(f)  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

(g)  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY OR
PERFORMANCE GUARANTOR PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

(Signature Pages Follow)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers or signatories as of
the date first written above.

 

COMDATA FUNDING CORPORATION, as Seller

 

 

By:

/s/ David B. Kuhnau

 

 

Name:

David B. Kuhnau

 

Title:

Vice President

 

 

 

 

 

COMDATA NETWORK, INC., as Servicer

 

 

 

 

 

By:

/s/ Lisa E. Peerman

 

 

Name:

Lisa Peerman

 

Title:

Vice President

 

 

 

 

 

CERIDIAN CORPORATION, as Performance Guarantor

 

 

 

 

 

By:

/s/ David B. Kuhnau

 

 

Name:

David B. Kuhnau

 

Title:

Vice President and Treasurer

 

 

6

--------------------------------------------------------------------------------


 

JUPITER SECURITIZATION CORPORATION

 

 

 

 

 

By:

/s/ Ronald J. Atkins

 

 

Name:

Ronald J. Atkins

 

Title:

Authorized Signer

 

 

 

JPMORGAN CHASE BANK, N.A., SUCCESSOR BY MERGER TO BANK ONE, NA,
as a Financial Institution and as Agent

 

 

By:

/s/ Ronald J. Atkins

 

 

Name:

Ronald J. Atkins

 

Title:

Director

 

 

7

--------------------------------------------------------------------------------